Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-31 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 1, the prior art does not disclose or suggest the claimed plug assembly comprising a housing and a paddle card, the card mounted in the housing and having a first side and a second side opposite the first side, the paddle card including a plurality of cable termination pads, the plurality of cable termination pads being configured in a first set of rows on the first side of the paddle card and only a single row on the second side of the paddle card, wherein a first number of rows of cable termination pads on the first side is at least double a second number of rows of cable termination pads on the second side, and the housing having an upper housing component comprising an upper cantilevered section and a lower housing component comprising a lower cantilevered section, wherein the upper cantilevered section is separately cantilevered from the lower cantilever section and is longer than the lower cantilevered section, along with the remaining elements of the claim.
Regarding Claim 7, the prior art does not disclose or suggest the claimed method of assembling a plug connector comprising providing a housing and a paddle card, the card mounted in the housing and having a first side, the paddle card including a plurality of cable termination pads, the plurality of cable termination pads being configured in a first row of cable termination pads along the first side adjacent the second end, and at least one additional row of cable termination pads spaced from the first row of cable termination pads, and the housing having an upper housing component comprising an upper cantilevered section and a lower housing component comprising a lower cantilevered section, wherein the upper cantilevered 
Regarding Claim 12, the prior art does not disclose or suggest the claimed plug assembly comprising a housing and a paddle card, the card mounted in the housing and having a first side and a second side opposite the first side, the paddle card a plurality of cable termination pads disposed in a row on the first side of the paddle card and in a row on the second side of the paddle card, and the housing having an upper housing component comprising an upper cantilevered section and a lower housing component comprising a lower cantilevered section, wherein the upper cantilevered section is separately cantilevered from the lower cantilever section and is longer than the lower cantilevered section, along with the remaining elements of the claim.
Regarding Claim 23, the prior art does not disclose or suggest the claimed plug assembly comprising a housing and a paddle card, the card mounted in the housing and having a first side and a second side opposite the first side, the paddle card including a plurality of cable termination pads disposed in a plurality of rows on the first side of the paddle card and in a second side row on the second side of the paddle card, and the housing having an upper housing component comprising an upper cantilevered section and a lower housing component comprising a lower cantilevered section, wherein the upper cantilevered section is separately cantilevered from the lower cantilever section and is longer than the lower cantilevered section, along with the remaining elements of the claim.
Wu teaches a two part housing, but does not teach upper and lower separately cantilevered sections.
The prior art, when taken alone, or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676.  The examiner can normally be reached on M-F 8:30 a.m. - 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL D BAILLARGEON/            Examiner, Art Unit 2833                                                                                                                                                                                            

/renee s luebke/            Supervisory Patent Examiner
Art Unit 2833